DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (US Pat. No. 6,387,015, May 14, 2002) in view of Pasini et al. (US PG Pub. No. 2015/0306456, effectively filed April 28, 2014) (herein “Pasini”).
Watson was cited in the IDS filed on 10/16/2019.
Regarding claim 1, Watson teaches an exercise apparatus, comprising: a platform having a front roller 110a, a rear roller 110b (see Fig. 1 below and col. 3, line 62 – col. 4, line 7) and an endless belt (i.e., continuous treading surface 120, see Fig. 1 below and claim 3) mounted around 5the front roller 110a and the rear roller 110b for allowing a user to perform a first exercise type of a relatively lower resistance or a second exercise type of a relatively higher resistance (i.e., treadmill can be used in a conventional mode with a motor to adjust linear velocity of the belt 120, and in a resistive mode which provides a counter-resistance akin to a user pushing a weighted sled, see col. 4, lines 7-29 and col. 5, lines 37-47); a front frame (i.e., vertical frame portion which houses computer 150, see Fig. 1 below) mounted at a front side of 

    PNG
    media_image1.png
    596
    784
    media_image1.png
    Greyscale

Watson further teaches a control interface (i.e., computer 150 display, see col. 4, line 58 - col. 5, line 4) to control the modes of the treadmill (i.e., for running/walking/jogging, and in a counter-resistive mode, and controlling the degree of resistance provided by the resistance mechanism, col. 4, lines 7-29 and col. 5, lines 37-47).  Watson further teaches controlling velocity/resistance of the belt in the first mode (i.e., walking/running exercise type, see col. 4, lines 4-7), and that the resistance level of the belt can be changed in the second mode (i.e., counter-resistance exercise type, see col. 4, lines 47-55), but is silent on teaching two control interfaces (i.e. two levers, buttons, or other physical interface controls) where a first control interface is configured to control the resistance level of the endless belt when performing the first exercise type, the first 10exercise type selected from a group consisting of walking, jogging, and running; and a second control interface is configured to control the resistance level of the endless belt when performing the second exercise type, the second exercise type including pushing the endless belt backwards against resistance while grasping the holding portion.
Pasini, however, in an analogous art of treadmill exercise devices teaches first and second control interfaces 12 (i.e., levers, button, or other physical interfaces, see para. [0076], 

    PNG
    media_image2.png
    489
    670
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art to modify the device of Watson to include a first and second control interfaces 12 as taught by Pasini, where the first and second control interfaces 12 each control a resistance level of the endless belt when performing the first exercise type (i.e., running/walking mode) and a resistance level when performing the second exercise type (i.e., a counter-resistive mode akin to pushing a weighted sled) to allow for control of distinct operational parameters of the treadmill by increasing/decreasing velocity/resistance of the belt depending on the selected operational mode of the exercise device. (see Pasini, para. [0076]) 
Regarding claim 2, as broadly interpreted52, Watson as modified by Pasini teaches a first symbol (i.e., symbol through a lighted display 11 of Pasini) associated with the first control 
Regarding claim 55, Watson as modified by Pasini teaches wherein the first control interface 12 comprises a first lever and the second control interface 12 comprises a second lever.  (see Pasini, Fig. 1 above and para. [0076]).
Regarding claim 6, Watson teaches a magnetic resistance device configured to adjust the resistance of the endless belt 120 (see col. 4, lines 9-15).  
Regarding claim 9, Watson teaches a display interface 150 (i.e., computer 150 display, see col. 4, line 58 - col. 5, line 4) configured to display exercise information.  

Claims 7-8, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Watson, in view of Pasini, as applied to claim 1, and further in view of Radow (US Pat. No. 6,676,569, Jan. 13, 2004)
Watson and Radow were cited in the IDS filed on 10/16/2019.
Watson in view of Pasini teaches the invention as substantially claimed.
Regarding claims 7 and 8, Watson is silent in explicitly teaching a restricting device coupled to the frame and configured to restrict forward motion of the user while the user is performing the first exercise type, wherein the restricting device is a strap.  
Radow, however, in an analogous art of treadmills teaches a restricting device (i.e., strap/tether 136, belt 137 attached to winch mechanism, col. 21, line 65 – col. 22, line 3) coupled to the frame and configured to restrict forward motion of the user while the user is performing the first exercise type (i.e., walking/running/jogging), wherein the restricting device is a strap 136, see Radow, col. 21, line 65 – col. 22, line 3, and Fig. 1A below)

    PNG
    media_image3.png
    518
    937
    media_image3.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Watson to include a restricting device coupled to the frame and configured to restrict forward 10motion of the user while the user is performing the first exercise type as taught by Radow in order to apply pressure/resistance to a user on the treadmill.
Regarding claim 16, Watson teaches an exercise apparatus configured to allow a user to perform a first exercise type configured to simulate moving with an attached parachute (i.e., conventional treadmill movement walking/running/jogging with variable velocity) and a second exercise type configured to simulate pushing a weight forward (i.e., counter-resistance), the exercise apparatus comprising: a platform having a front roller 110a, a rear roller 110b (see Fig. 1 above and col. 3, line 62 – col. 4, line 7) and an endless belt 120 mounted around 5the front roller 110a and the rear roller 110b; a magnetic resistance device (see col. 4, lines 9-15) configured to adjust the resistance of the endless belt 120; a frame (i.e., vertical frame portion containing computer display 150) coupled to the platform; at least one holding portion 140 coupled to the frame and adapted to be grasped by the user while the user is performing the second exercise type.  Watson further teaches the resistance level for the first and second exercise types being modifiable by controlling velocity/resistance of the belt in the first mode 
Watson is silent in explicitly teaching a first control interface configured to control the resistance level of the endless belt when performing first exercise type; and a second control interface configured to control the resistance level of the endless belt when performing the second exercise type.  
Pasini, however, in an analogous art of treadmill exercise devices teaches first and second control interfaces 12 (i.e., levers, button, or other physical interfaces, see para. [0076], and Fig. 1 below) suitable to control distinct operational features of the treadmill between different modes which are parameters representative of the execution of the physical exercise by the user on the machine (see para. [0071]).  Pasini teaches that the control interfaces 12 can be used to increase/decrease the parameters representative of the user’s physical exercise.  (see paras. [0071], [0076]).
It would have been obvious to a person of ordinary skill in the art to modify the device of Watson to include a first and second control interfaces 12 as taught by Pasini, where the first and second control interfaces 12 each control a resistance level of the endless belt when performing the first exercise type (i.e., running/walking mode) and a resistance level when performing the second exercise type (i.e., a counter-resistive mode akin to pushing a weighted sled) to allow for control of distinct operational parameters of the treadmill by increasing/decreasing velocity/resistance of the belt depending on the selected operational mode of the exercise device. (see Pasini, para. [0076]) 
Watson is still silent in explicitly teaching a strap coupled to the frame and configured to restrict forward motion of the user 10while the user is performing the first exercise type.
Radow, however, in an analogous art of treadmills teaches a strap (i.e., strap/tether 136, belt 137 attached to winch mechanism, col. 21, line 65 – col. 22, line 3) coupled to the frame 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Watson to include a restricting device coupled to the frame and configured to restrict forward 10motion of the user while the user is performing the first exercise type as taught by Radow in order to apply pressure/resistance to a user on the treadmill.
Regarding claim 17, as broadly interpreted, Watson teaches wherein the control interface (i.e., computer display 150) includes two first symbol (i.e., displaying an information such as walk/run velocity, calories, or other information) associated with the first exercise type. (see col. 4, line 58 – col. 5, line 4).  
Regarding claim 19, as broadly interpreted, Watson teaches wherein the control interface (i.e., computer display 150) includes a first symbol (i.e., displaying an information such as walk/run velocity) associated with the first exercise type and a second symbol (i.e., displaying a pushing force or resistance) associated with the second exercise type (see col. 4, line 58 – col. 5, line 4).  

Allowable Subject Matter
Claims 3-4, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10, and 13-15 are allowed.
Regarding claim 10, none of the prior art either alone or in combination teach or suggest all the limitations as recited in the claim and more specifically reciting an exercise apparatus having a platform with a front roller, rear roller, and endless blet, a magnetic resistance device, 
Claims 13-15 depend from claim 10 and are allowable for all the reasons claim 10 is allowable.

Response to Arguments
Applicant's arguments filed on 01/05/2021 concerning independent claims 1 and 16 have been fully considered but they are not persuasive.
Applicant argues on pages 8-10 of the response regarding independent claims 1 and 16 that the secondary reference to Pasini does not teach or suggest a first control interface and a second control interface to control the same parameter (i.e., a resistance level of the belt), but rather two different parameters (e.g., velocity or slope).  
This is not persuasive because claims 1 and 16 explicitly recite “a first control interface to control the resistance level of the endless belt when performing the first exercise type” and “a second control interface to control the resistance level of the endless belt when performing the second exercise type.”  As explained in the rejections above, the primary reference to Watson teaches a treadmill exercise device that has two distinct exercise modes (i.e., two exercise types, where a first exercise type is a conventional treadmill running/walking exercise mode, see Watson, col. 4, lines 4-7, and a second exercise type is a counter-resistive mode that applies resistance against rearward displacement of the feet akin to a user pushing against the force of a weighted sled, see Watson, col. 4, lines 47-55).  Watson teaches changing a velocity/resistance of the belt in the first mode (i.e., walking/running mode, col. 4, lines 4-7), and that the resistance level of the belt can be changed for the second mode (see Watson, col. 4, lines 47-55), but is silent on teaching two control interfaces (i.e. two levers, buttons, or other 
Pasini, however, teaches the limitation missing from Watson, namely, two control interfaces (i.e., two physical controls 12, see Pasini, Fig. 1 below), where each of the control interfaces 12 can be used to increase/decrease select parameter representative of the user’s physical exercise. In this case, modifying Watson to have two control interfaces 12 would allow one control interface 12 to increase/decrease resistance/velocity for one exercise mode (i.e., a conventional running/walking exercise mode), and allow a second control interface 1212 to increase/decrease resistance in the second exercise mode (i.e., counter-resistive mode akin to pushing a weighted sled).  Accordingly, the two interfaces of Pasini would control the same parameter (i.e., resistance/velocity), but for two different exercise modes.  The Office notes that velocity of the belt in the running/walking mode is similar to resistance in that the faster the velocity at which the belt is moving, the lower the resistance to the belt when moving.  This is similar to Applicant’s paras. [0049]-[0051] of the specification that discloses that when a user feels that belt is too fast/too slow, the user can turn the resistance up/down to change exercise intensity to a resistance matching with a “personal desired velocity.” 
Applicant argues that inclusion of a second control interface would be superfluous because there would be no need to control the same parameter during walk/run mode as a resistance mechanism 130 is not used in that mode, but as reasoned above, controlling velocity in the run/walk mode is akin the controlling resistance in the belt, and having a separate distinct control (i.e., toggle/lever) which controls velocity/resistance of the treadmill allows for control in the respective exercise mode separate from each other. 
For all the foregoing reasons, Applicant’s arguments are unpersuasive and the rejection of claims 1-2, 5-9, 16-17 and 19 are maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW S LO/Primary Examiner, Art Unit 3784